The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because there is no clear antecedent basis for “the lateral direction”.  Note:  the lateral direction has not been previously defined or positively recited.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takada et al. (US 2018/0295443).
Regarding claim 1, Takada discloses a noise cancellation system for a vehicle.  See figures 1, 2, & 5, for example.  The noise cancellation system, comprising:  at least one microphone array 23A having 
	Regarding claim 2, the microphones are positioned within the first listening zone (e.g., zone which includes a speaking person M; see para. 0057, regarding “voice of the occupant M is collected by disposing the microphone array 23A behind the head MH of the occupant M and controlling the directionality of the microphone array 23A”).  The digital signal processor 35 is further programmed to suppress sound received from the second listening zone (e.g., zone which is outside the first listening zone; see para. 0084-0085, regarding “the audio processing unit 35 performs a noise reduction process to eliminate the ambient noise from the obtained audio”).
Regarding claims 3 and 9, since the second listening zone is considered a zone outside of the first listening zone of the speaking person M, the second listening zone includes a zone rearward of the first listening zone.
	Regarding claims 13 and 18, Takada discloses a headrest 11 for a vehicle having a communications system, including a headrest body having an external surface and a microphone array 23A.  See figures 1, 2, & 5, for example.  The headrest 11 and microphone array 23A, comprising:  a first (left-side) microphone 23 mounted adjacent to an external surface of a headrest 11; and a second (right-side) microphone 23 mounted adjacent to the external surface of the headrest 11 and spaced-apart from the first (left-side) microphone 23 in a longitudinal direction.  At least a longitudinal distance separates the first (left-side) microphone 23 from the second (right-side) microphone 23 to create at least a first listening 
	Regarding claims 5 and 14, the first (left-side) microphone 23 and the second (right-side) microphone 23 are omnidirectional microphones.  See para. 0041, regarding “microphones 23 themselves are configured with non-directional microphones so as to be able to collect sound coming from a wide range in the surroundings…”
	Regarding claims 6, 15 and 19, the first and second microphones 23 are located on an inboard side surface of the headrest 11.  See fig. 2.
	Regarding claim 17, the first microphone and the second microphone are further separated by a lateral distance such that the first listening zone (e.g., zone in front of the headrest) comprises two listening subzones oriented in a lateral direction with respect to the vehicle (e.g., direction L; see fig. 2).  See para. 0042, regarding “because the microphones 23 are disposed while being positioned at an interval in the left-and-right direction, it is possible to collect, particularly, sound from the left and sound from the right in mutually-different phases, which makes it possible to easily distinguish between the sound from the left and the sound from the right”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2018/0295443), as applied to claim 1 above, in further view of Vitte et al. (US 2011/0054891).
Takada discloses the invention as claimed, but fails to specifically teach that the digital signal processor 35 is programmed to compare the microphone signals from the two microphones and localize a direction of the sound from either the first listening zone or the second listening zone based on a time difference of arrival of the microphone signals at each of the two microphones.  Vitte discloses a system and method including a microphone array (e.g., two microphones; para. 0034) for comparing microphone signals from the two microphones and localize a direction of sound from either a first listening zone or a second listening zone based on a time difference of arrival of the microphone signals at each of the two microphones, in the same field of endeavor, for the purpose of more accurately detecting a speaking passenger of a vehicle and suppress noise outside the zone of the speaking passenger.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Takada, in view of Vitte, such that digital signal processor 35 is programmed to compare the microphone signals from the two microphones and localize a direction of the sound from either the first listening zone or the second listening zone based on a time difference of arrival of the microphone signals at each of the two microphones.  A practitioner in the art would have been motivated to do this for the purpose of more accurately detecting a speaking passenger of a vehicle and suppress noise outside the zone of the speaking passenger.

Claims 7-9, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2018/0295443), as applied to claims 1, 13 and 18 above, in further view of Takada et al. (US 2016/0257227).
Takada ‘443, as applied to claims 1, 13 and 18 above, discloses the invention as claimed, but fails to specifically teach that the first and second microphones 23 are mounted to a bottom surface of an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Takada ‘443, in view of Takada ‘227, such that the first and second microphones 23 are mounted to a bottom surface of an external surface of the headrest body.  A practitioner in the art would have been motivated to do this for the purpose of more efficiently collecting the voice of the seated person.
	Further regarding claims 8 and 9, the two microphones 23 are further separated in a lateral direction (e.g., direction L; see fig. 2), wherein the first listening zone (e.g., zone in front of the headrest) includes two listening subzones oriented in the lateral direction relative to one another (see para. 0042).  The digital signal processor 35 is further programmed to suppress sound received from one of the listening subzones (e.g., sound in a subzone located outside an area including the speaking person M; see para. 0084-0085).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2018/0295443) considered with Takada et al. (US 2016/0257227), as applied to claim 7 above.
Takada ‘443, as modified and applied to claim 7 above, discloses the invention as claimed, including that a first microphone array is mounted as claimed to a first headrest, but fails to specifically teach that a second microphone array is mounted as claimed to a second headrest laterally adjacent to the first headrest (e.g., a headrest of an adjacent front passenger seat).  However, it would have been obvious to one having ordinary skill in the art to further modify Takada ‘443 such that the adjacent front passenger seat of the vehicle includes a second microphone array as claimed.  A practitioner in the art would have been motivated to do this for the purpose of further utilizing the invention of Takada ‘443, as modified, for a speaking person sitting in the adjacent front passenger seat of the vehicle.

s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2018/0295443), as applied to claim 1 above, in further view of Andrae (EP-0624046A1, as translated in English).
Takada discloses the invention as claimed, but fails to specifically teach a second microphone array including at least two microphones mounted in a rearview mirror assembly, wherein the two microphones are directional microphones spaced apart in a lateral direction such that the first listening zone comprises two listening subzones oriented in the lateral direction with respect to the vehicle.  Andrae discloses a rearview mirror assembly including a microphone array including two directional microphones spaced apart in a lateral direction, in the same field of endeavor, for the purpose of detecting sound from two lateral zones in a vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Takada, in view of Andrae, such that the vehicle includes a second microphone array including at least two microphones mounted in a rearview mirror assembly, wherein the two microphones are directional microphones spaced apart in a lateral direction such that the first listening zone comprises two listening subzones oriented in the lateral direction with respect to the vehicle.  A practitioner in the art would have been motivated to do this for the purpose of more accurately detecting sound from two lateral zones in the vehicle.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a microphone array for a communications system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
February 16, 2021